JUSTICE WEBER
dissents as follows:
I respectfully dissent from the majority opinion. I am particularly concerned with the breadth of the opinion and its elimination of the *157ability of district courts to dismiss a FELA action on a forum non conveniens theory.
The majority relies on LaBella. While LaBella did state that the district court in that case could not dismiss a FELA action because it deems itself an inconvenient forum, it did not make this determination binding under all future conditions. The majority has done that with its choice of wording:"... we conclude that the numbers, whether accurate or inaccurate, are not dispositive of this Issue and that the time has come to clarify, once and for all, the law to be applied henceforth ...” I do not agree with such a pronouncement.
In considering LaBella, we should look at the analysis in that case. In LaBella this Court went back to the 1907 message by President Theodore Roosevelt and discussed the 1910 Senate Committee report which sets forth an analysis that the LaBella Court suggested was still applicable. While the discussion of these historical messages was correct, I suggest the reason for the application of the principles is no longer present in Montana. President Roosevelt was greatly concerned about the safety of railway workers and the railroads’ lack of concern for the welfare and safety of its employees. Subsequent to that time, FELA was passed and affords significant protection to railroad workers. The conditions in Montana are no longer similar to those of eighty years ago. I therefore suggest that the rationale is actually outdated when considering railroads and their employees today.
While not discussing the change, LaBella points out that the federal court systems are no longer bound by the requirements of FELA in this context. That is because 28 U.S.C. 1404(a) was enacted in 1948 and provides:
For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought.
As a result, the open court policy along the entire lines of the railroad as provided in FELA is no longer applied by the federal government. Had this case been filed in federal court in Montana, the Federal District Court had the discretion under § 1404(a) to transfer the case to Wyoming on the basis set forth in the statute, which is essentially a forum non conveniens theory.
While FELA has not been repealed by the Congress, 28 U.S.C. 1404(a) effectively neutralizes its provisions in this respect as to federal courts.
*158The majority mentions our Haug case. Haug held that in the event of a substantial increase of filings, the door was left open to reexamine the application of forum non conveniens to future non-resident FELA cases. The opinion here makes the determination for all future courts that an increase in the number of non-resident FELA cases is irrelevant and will never be considered. I question that we should attempt to make such a determination. It is the district courts which are in the position of considering the effect of the filing of non-resident FELA cases. In the event there are sufficient filings to impair the functioning of any of such courts, we should not presume to eliminate their capacity to apply the doctrine of forum non conveniens. Unfortunately the opinion completely dismisses the idea that the number of non-resident FELA cases could significantly impair the functioning of Montana courts. I do not conclude that our Montana Constitution requires that we maintain a court system which shall be at all times sufficient to allow the trial in this State of FELA cases from throughout the United States where there is no connection to the State of Montana other than the fact that the railroad runs through this State. I dissent from the majority opinion.
CHIEF JUSTICE TURNAGE concurs in the foregoing dissent.